Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 19, 2020

                  No. 04-19-00714-CV, 04-19-00715-CV & 04-19-00716-CV

    THE STATE OF TEXAS ex. rel. Todd A. Durden, In His Official Capacity as County
                                   Attorney,
                                   Appellant

                                               v.

  James T. 'Tully' SHAHAN, In His Official Capacities as County Judge; Mark Frerich, In His
 Official Capacity as County Commissioner; Joe Montalvo, In His Official Capacity as County
 Commissioner; Dennis Dodson, In His Official Capacity as County Commissioner; Tim Ward,
 In His Official Capacity as County Commissioner; Kinney County Commissioners Court and
                                      Kinney County,
                                         Appellee

                  From the 63rd Judicial District Court, Kinney County, Texas
                               Trial Court No. 4845, 4863, 4866
                           Honorable Sid L. Harle, Judge Presiding


                                        ORDER
        On November 5, 2020, we struck Appellant’s brief and ordered Appellant to file an
amended brief that corrected several defects, including a word count exceeding the authorized
limit. See TEX. R. APP. P. 9.4(i)(2)(b). On the due date, Appellant filed an amended brief with a
word count within the authorized limit.
       Appellees’ amended brief, or an amended brief waiver, is due on November 30, 2020. If
Appellees waive their right to file an amended brief, this court will use Appellees’ October 30,
2020 brief as Appellees’ brief.

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2020.